972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:Rountree Riley GOODMON;  George T. Johnson, Petitioners.
No. 92-8053.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

On Petition for Writ of Mandamus.
Rountree Riley Goodmon, George T. Johnson, Petitioners Pro Se.


1
Petition Denied.


2
Before MURNAGHAN, HAMILTON, AND LUTTIG, Circuit Judges.

OPINION
PER CURIAM:

3
Rountree Goodmon and George Johnson filed this mandamus petition alleging that the district court has unduly delayed acting on cases pending before it.  They seek an order directing the district court to conduct such proceedings as are necessary to the disposition of the cases.  The actions were first filed in 1980;  the district court denied relief on all claims in 1988.  This Court affirmed the district court's order in part and vacated in part, remanding some claims to the district court for further proceedings in October 1991;  the cases were reopened in November 1991.  Because the district court has not unduly delayed acting on the remanded claims, we deny the petition.  However, the denial is without prejudice to the Petitioners' right to file another petition if the district court fails to act expeditiously.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED